Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented or examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite as to the expression “An anti-caking or flow agent”.  The expression fails to set forth if the claims are drawn to a composition or a compound.
Claim Rejections - 35 USC § 101     
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-20 is/are directed to an anti-caking or flow agent, comprising:
a bamboo extract comprising silica and carbohydrate, wherein the bamboo extract comprises a loose density (g/ml) of from about 0.14 g/ml to about 0.18 g/ml or a tapped density (g/ml) of from about 0.18 g/ml to about 0.22 g/ml. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the claimed elements exist in the nature and they are natural products. Applicant's attention is drawn to MPEP.03, which states "35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter, if a. claim covers material not found in any of the four statutory categories, that claim fails outside the plainly expressed scope of § 101 even it the subject matter is otherwise new and useful." in re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 {Fed. Cir. 2007}", in the instant case the claims are drawn to a composition, which falls within the statutory categories. Step II is whether the claim is directed to a judicial exception, such as a natural phenomenon. The answer to step II is yes. ‘The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the "manifestations of laws of nature" are "part of the storehouse of knowledge," "free to ail men and reserved exclusively to none." Funk Bros. Seed Co. v. Kaio Inocuiant Co., 333 U.S. 127. 130, 76 USPQ 280, 231 (1348). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter" under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). "Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." id. Nor can one patent "a novel and useful mathematical formula," Parker v. Hook, 437 U.S. 584, 585, 198 USPQ .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN204769023) in view of Hure et al. (US 20150201661).
Huer et al. teaches that the bamboo extracts are the richest source of silica at the concentration of 70%.  See Para [0003].  The natural carbohydrates in such extract is taught to be a part of the extract.  See Para [0067].  The bamboo extract is taught to be prepared by using organic solvents or polar solvents, such as water and alcohols.  See Para [0076].  The amount of polysaccharide is taught to be from 5%-15%.  See Para [0087].  Huer teaches that the bamboo may be extracted by subjecting it to three times of extraction by purified water.  The extract is filtered, subjected to liquid iquid filtration.  Then the extract is concentrated and dried.  See para [0090].  Heating the mixture of dried bamboo and ethanol to 80 degree is taught in Para [0089].  Huer et al. differs from the claimed invention in using bambaoo extract as an anti-caking agent. Peng etal. Teaches a method for producing an anti-caking agent by grinding the tick bamboo and forming a dispersion.  Peng also teaches the use of a water tube. See the abstract.  Peng teaches that the anti-caking agents are used in cosmetics, food, pharmaceuticals and may other fields.  The system is used for grinding and dispersion of large diameter anti-caking agent.  It would have been obvious to use a bamboo extract as anti-caking agent motivated by the teachings of Peng, which teaches the use of bamboo as an anti-caking in the food, pharmaceutical and other fields.  The determination of the particle size and volume distribution is considered to be within skill of the artisan. The selection of different bamboo types is considered to be within the skill of the artisan in the absence of evidence to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617